IN THE
                         TENTH COURT OF APPEALS

                                No. 10-22-00243-CR

MICHAEL TAPIA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                            Trial Court No. 2015-74-C1


                          MEMORANDUM OPINION

       Michael Tapia appeals his 2016 convictions for aggravated assault against a public

servant and evading arrest or detention with a vehicle. Because Tapia’s notice of appeal

was due August 25, 2016, it’s filing on July 25, 2022 is untimely. See TEX. R. APP. P.

26.2(a)(1).

       We have no jurisdiction of an untimely appeal, and this appeal must be dismissed.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction

where notice of appeal is untimely). Accordingly, this appeal is dismissed.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed August 3, 2022
Do not publish
[CR25]




Tapia v. State                               Page 2